Case 2:20-cv-06472-SVW-AFM Document 57 Filed 08/27/20 Page 1 of 3 Page ID #:3046




1    HARMEET K. DHILLON (SBN: 207873)
2    harmeet@dhillonlaw.com
     MARK P. MEUSER (SBN: 231335)
3    mmeuser@dhillonlaw.com
4    GREGORY R. MICHAEL (SBN: 306814)
     gmichael@dhillonlaw.com
5
     MICHAEL YODER (pro hac vice)
6    myoder@dhillonlaw.com
7    DHILLON LAW GROUP INC.
     177 Post Street, Suite 700
8    San Francisco, California 94108
9    Telephone: (415) 433-1700
     Facsimile: (415) 520-6593
10
11   ROBERT DUNN (SBN: 275600)               RYAN J. WALSH (pro hac vice)
12   rdunn@eimerstahl.com                    rwalsh@eimerstahl.com
     EIMER STAHL LLP                         JOHN K. ADAMS (pro hac vice)
13   99 South Almaden Blvd., Suite 662       jadams@eimerstahl.com
14   San Jose, CA 95113                      AMY C. MILLER (pro hac vice)
     (669) 231-8755                          amiller@eimerstahl.com
15                                           EIMER STAHL LLP
16                                           10 East Doty Street, Suite 800
                                             Madison, WI 53703
17
                                             (608) 441-5798
18   Attorneys for Plaintiffs
19
                          UNITED STATES DISTRICT COURT FOR
20
                        THE CENTRAL DISTRICT OF CALIFORNIA
21
22   MATTHEW BRACH, et al.                     Case No.: 2:20-CV-06472-SVW-AFM
23                                             PLAINTIFFS RESPONSE TO
                  Plaintiffs,
24                                             NOTICE OF RELATED CASE (ECF
                  v.                           NO. 53); DECLARATION OF HOLLY
25
     GAVIN NEWSOM, et al.                      TOSCHI
26
                  Defendants.                  Judge:     Hon. Stephen V. Wilson
27
                                               Courtroom: 10A
28
                                               1
     Plaintiffs Response to Notice of Related Case              Case No. 2:20-cv-06472
Case 2:20-cv-06472-SVW-AFM Document 57 Filed 08/27/20 Page 2 of 3 Page ID #:3047




1          TO THE COURT:
2          On August 25, 2020, proposed Amicus Curiae Educators for Safe School
3    Opening filed a Notice of Related Case advising the Court and the parties of the prior
4    similar case, Brach, et al., v. Newsom, et al., No. 2:20-cv-06469.
5          Brach v. Newsom, Case No. 2:20-cv-06469 and Brach v. Newsom, 2:20-cv-06472
6    are not related because case number 2:20-cv-06469 was never a properly filed case.
7    Decl. Toschi ¶ 3. Case number 2:20-cv-06469 had several deficiencies in the filing
8    process that resulted in plaintiffs needing to refile the complaint within an hour after the
9    original filing, and this new case was automatically assigned the number 2:20-cv-
10   06472. Id., at ¶ 5, and 10.
11         Plaintiffs immediately refiled the complaint in the case of Brach v. Newsom. Id.,
12   at ¶ 5. They were directed by the ECF help desk to voluntarily dismiss case 2:20-cv-
13   06469. Id., at ¶ 7-8. Due to attorneys’ schedule and the remote nature of COVID-19
14   work, the notice of voluntarily dismissal was not filed until after the clerk of the court
15   had already assigned case 2:20-cv-06469 to Hon. Consuelo B. Marshall. ¶ 9-11.
16         At the time Plaintiffs dismissed case 2:20-cv-06469, the clerk had not yet
17   assigned a judge to case 2:20-cv-06472. Id., at ¶ 11-12. Hon. Dean Pregerson was later
18   assigned to the case, and was then replaced by Hon. Steven V. Wilson.
19         At no time did attorneys for the proposed Amicus Curiae Educators for Safe
20   School Opening, nor the attorneys for the Defendants contact the Plaintiffs’ attorneys to
21   inquire as to why there were two separate cases of Brach, et al., v. Newsom, et al. Had
22   they done so, they would have been informed of the aforementioned facts.
23
24                                           Respectfully submitted,
25   Date: August 27, 2020                   DHILLON LAW GROUP INC.
26
27                                      By: /s/ Harmeet K. Dhillon
28                                          Harmeet K. Dhillon
                                                  2
     Plaintiffs Response to Notice of Related Case                     Case No. 2:20-cv-06472
Case 2:20-cv-06472-SVW-AFM Document 57 Filed 08/27/20 Page 3 of 3 Page ID #:3048




1                                          Mark P. Meuser
                                           Gregory R. Michael
2                                          Michael Yoder (pro hac vice)
3
4                                          EIMER STAHL LLP
                                           Robert Dunn
5
                                           Ryan J. Walsh (pro hac vice)
6                                          John K. Adams (pro hac vice)
7                                          Amy C. Miller (pro hac vice)
8                                          Attorneys for Plaintiffs
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               3
     Plaintiffs Response to Notice of Related Case                    Case No. 2:20-cv-06472
